Title: Council of War, 27 March 1780
From: Washington, George
To: 


          
            [Morristown, 27 March 1780]
          
          At a Council of War held at Head Quarters Morris Town the 27th day of March 1780.
          
            PresentThe Commander in Chief
            
              Major Generals
              
              Brigadier Generals
            
            
              St Clair
              
              Clinton
            
            
              DeKalb
              
              Maxwell
            
            
              
              
              Knox
            
            
              
              
              Hand
            
            
              
              
              Gist
            
          
          
          The Commander in Chief states to The Council, that by his latest advices from South Carolina Sir Henry Clinton was arrived there with the force under his command and about the beginning of this month was advanced as far as Stono-ferry, having remained more than twenty days nearly in the same position—That the detachment which went with him from New York was estimated at about 6000—that it is unknown, whether he drew any reinforcement from Savannah, or whether the detachment suffered any considerable loss, in the Storms to which it was exposed during the voyage, a circumstance denied by the enemy. That however there is good intelligence of their having lost their cavalry and every reason to believe that the whole or the greatest part of their waggon-horses experienced a like fate—probably many waggons and boats were also lost, which must necessarily be at least a temporary check to their operations—That by late accounts from New York, there is an appearance of additional succours going from that place, though these accounts still require confirmation.
          That General Lincoln’s force the beginning of January last consisted of about one thousand infantry and five hundred cavalry comprehending the Regiment in march under Col. Washington Continental troops, besides the militia of the Town and other militia called for from the Country and expected—since which Brigadier General Hogan had arrived with the North Carolina regiments of about four hundred men; and the Virginia troops under General Woodford about one thousand in number were within three hundred and eighty miles of Charles Town the 11th instant. That General Lincoln’s disposition seems to be to garrison Charles Town with the greatest part of his force, and leave the cavalry with such infantry as may occasionally collect to them to cover the country and harass the enemy’s communications.
          That the naval force with which the enemy sailed from New York upon the Southern expedition consisted of five sail of the line (one of which has foundered on the passage) one fifty-gun ship two 44s and a 20, with a few small armed vessels; besides which they may have been joined by the vigilant of 24 heavy cannon and some armed vessels, which were already in that quarter—That Charles-Town harbour was defended by four Continental frigates, two state ships to be armed with heavy cannon and some other armed vessels making in the whole fourteen, exclusive of gallies, supposed to be a sufficient security to the harbour.
          The Commander in Chief takes occasion to observe, that notwithstanding the hopes which seem to be entertained of an effectual defence much is to be apprehended for the event of the siege, as the loss of Charles Town and its garrison would probably involve the most calamitous consequences to the whole state of South Carolina, and even perhaps beyond it.
          
          His Excellency further states that our operating force at ⟨this Post⟩ amounts to about 7000 rank and file⟨, thirteen⟩ hundred of whom will have completed ⟨their⟩ term of service the last of May—at the Highlands about 2600 including twelve hundred whose services will expire at the same period and at Danbury about 800, including three hundred of the same description—besides which are two small broken regiments of dragoons & Lee’s corps. That not less from the embarrassments in the Quarter Master’s and Commissary’s departments than from the season it will be impracticable for some time to put the army in motion if it were necessary.
          That the enemy’s present operating force at New York and its dependencies is estimated at Eleven thousand rank and file, the whole of which by several concurring accounts has been said to be some time preparing for a movement.
          His Excellency having thus given the Council a general view of affairs, as well to the Southward as here requests their opinion in writing with their reasons whether any further force can at this time be spared from the army here to reinforce that in South Carolina, whether it will be adviseable to make such a detachment and to what amount; also in case a detachment should be made, what disposition ought to take place of the remaining force.
        